Citation Nr: 0927634	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-41 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than February 
19, 2004, for the grant of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified at a Board hearing in June 2009.  A 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  On February 19, 2004, more than one year following 
separation from service, the Veteran first filed a claim for 
service connection for PTSD.

2.  Throughout the rating period on appeal, the Veteran's 
service connected PTSD has been manifested by disturbances in 
motivation and mood causing
occupational and social impairment with reduced reliability 
and productivity; while hallucinations and some neglect of 
hygiene were noted, there is no demonstration of 
suicidal/homicidal ideation, obsessional rituals, speech or 
communication deficit, near continuous panic or depression 
causing inability to function independently, impaired impulse 
control or spatial disorientation.  





CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to February 
19, 2004, for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2008).

2.  The criteria for a disability rating for PTSD of 50 
percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2007); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130; 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated April 2004, 
March 2006, May 2008, and June 2008 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  

Although some of the notice letters did not precede the 
initial adjudication of the Veteran's claims, on the 
increased rating issue the later notices were followed by a 
subsequent readjudication, in this case a supplemental 
statement of the case issued in December 2008, thereby curing 
the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

The Board notes that the March 2006 letter was provided after 
the Veteran filed his substantive appeal regarding the issue 
of an earlier effective date and no further supplemental 
statement of the case was issued.  However, with respect to 
the Dingess requirements, this deficiency is not found to 
have caused prejudice.  Indeed, because an earlier effective 
date is the premise of the claim, it is inherent that the he 
had actual knowledge of this element.  

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, private medical letters, VA 
examination reports, and lay evidence.  The Board 
acknowledges a letter in the file indicating that the Veteran 
is receiving Social Security disability benefits; however the 
letter does not indicate that the disability relates to the 
Veteran's psychiatric disability currently on appeal, nor has 
the Veteran ever stated that it was so related.  In light of 
the above, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the Veteran's claim 
without further development and additional efforts to assist 
or notify the Veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

Further regarding the duty to assist, the Veteran was 
afforded VA examinations in June 2004, February 2007, October 
2007, and December 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)`.  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  The Board 
acknowledges the Veteran's assertion made during the June 
2009 hearing that his most recent examination was inadequate.  
He based this statement on the failure of the examiner to 
address his auditory hallucinations and his suicidal 
ideation.  The Board will accept that the Veteran suffers 
both symptoms of his PTSD based upon the Veteran's testimony 
alone.  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Effective Date

Under VA laws and regulations, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400. However, if a claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Veteran essentially contends that he should be entitled 
to service connection for PTSD from the date of his 
separation from service.  The Veteran however submitted his 
claim more than one year after service.  When a claim is 
submitted more than one year after service, the effective 
date shall be the date of the receipt of the claim.    The 
Veteran filed his claim in this case on February 19, 2004.  
Therefore, the proper effective date of February 19, 2004, 
was afforded since the claim was received more than one year 
following the Veteran's separation from service.  

The Board has also considered whether any evidence of record 
prior to the Veteran's submission of his formal application 
for service connection on February 19, 2004, could serve as 
an informal claim in order to entitle the Veteran to an 
earlier effective date.  In this regard, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought. 38 
C.F.R. § 3.155 (2008).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to February 19, 
2004, indicating an intent to claim entitlement to service 
connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the Veteran's February 2004 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for PTSD was filed earlier than February 
19, 2004.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33 (1993). 

In conclusion, there is no legal entitlement to an earlier 
effective date here.  As the preponderance of the evidence is 
against the claim for an earlier effective date of service 
connection for PTSD, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Throughout the rating period on appeal, the Veteran's 
service-connected PTSD has been evaluated at 30 percent 
disabling pursuant to Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Under this regulatory 
provision:

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner 
often provides a Global Assessment of Functioning.  A GAF of 
61-70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.)  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 
38 C.F.R. § 4.130 (2008).

In the present case, the Veteran was afforded a VA 
examination in June 2004.  At that time, his attitude was 
cooperative.  He was oriented to time, place, and person.  He 
appeared clean and well groomed with no over-activity, motor 
retardation, or tremors.  His affect was appropriate and his 
mood was noted as sometimes sad.  He spoke very quietly 
during the interview.  His attention and concentration were 
good.  He showed some memory loss.  He experienced no 
hallucinations or illusions, and his thought process was 
logical, with no evidence of tangential thoughts, loose 
associations, flight of ideas, delusions, or paranoia.  The 
Veteran's insomnia was severe.  He suffered no panic attacks.  
His intelligence was also not more than average, and his 
judgment was intact, with no impairment in impulse control.  
His insight was very limited.  The Veteran did not describe 
suicidal or homicidal ideation.  The examiner diagnosed the 
Veteran with PTSD and provided a GAF score of 60.  

The Veteran was afforded another VA examination in February 
2007.  The Veteran could hardly answer simple questions, 
which the examiner potentially attributed to either the 
presence of a severe cognitive disorder.  The Veteran's 
activities of daily living were described as reduced.  He did 
not have friends or any leisure activities.  The Veteran 
showed thought process and communication impairment.  He was 
alert with erratic behavior and poor eye contact.  He was 
casually dressed and well groomed, maintaining good personal 
hygiene.  His posture and psychomotor movements were normal.  
His speech was not spontaneous and not productive.  The 
Veteran at times mumbled words or gesticulated saying yes or 
no.  The examiner detected no hallucinations or delusions.  
He reported no obsessions, compulsions, or phobias.  His mood 
was assessed as neutral.  His affect was inappropriate to 
thought content and mood.  Thought processes were not 
logical; in actuality, the Veteran expressed no thought 
processes.  When he was coherent, he was not goal-oriented.  
He was oriented to person, but not to purpose, place, or 
time.  Although uncooperative, the Veteran seemed to have 
profound memory deficits although the examiner pointed out 
that his level of cooperation could have been rated as 
doubtful.  A GAF score of 60 was assigned.  

The Veteran was afforded a brain and spinal cord VA 
examination in October 2007 to rule out dementia.  The 
examiner noted that the Veteran was cooperative.  He could 
remember what he had for dinner the previous night and was 
able to remember three cities and two of three numbers after 
two minutes.  He was able to spell "world" forward although 
he could not spell it backward.  He followed double commands 
well.  After examination, the examiner noted no evidence of 
any dementing syndrome.  He also showed no localized 
neurological deficits.  

The Veteran was afforded another PTSD VA examination in 
December 2007.  The Veteran and his wife both reported that 
he gets confused at times.  The Veteran was cheerful, jovial, 
and sharp, answering all types of cognitive questions.  The 
Veteran reported poor sleep, intrusive recollections of 
events, poor interpersonal relationships, and unemployment 
since 1972.  The examiner reported no impairment of thought 
process or communication.  He noted that the Veteran was able 
to use public transportation independently and does venture 
out independently although he does not drive a car.  A mental 
status examination revealed that the Veteran was alert, had 
good eye contact, was appropriately dressed and adequately 
groomed, and maintained good personal hygiene.  The Veteran's 
psychomotor movements and posture were normal.  His speech 
was spontaneous and he was logical and coherent.  The 
examiner noted no hallucinations or delusions present.  The 
examiner also detected no obsessions, compulsions, or 
phobias.  His mood was assessed as mildly anxious.  His 
affect was appropriate to thought content and mood.  He 
denied suicidal or homicidal ideations, intentions, or plans.  
His thought processes were logical, coherent, and goal-
oriented.  The Veteran's cognitive functions were normal as 
he was oriented to person, place, time, and purpose.  His 
immediate recent and remote memory is normal.  His 
concentration and attention are considered moderately 
impaired.  His insight and judgment are well preserved.  The 
examiner assigned the Veteran a GAF score of 66.  The 
examiner noted that the Veteran apparently presented to the 
February 2007 examination in an exaggerated manner.  The 
examiner noted that his PTSD has not worsened.  

At a June 2009 hearing, the Veteran stated that he heard 
voices and suffered auditory hallucinations.  In addition, 
his wife stated that unless she reminds him, he neglected to 
bathe or maintain personal hygiene.  The Veteran also 
reported suicidal ideation, which he claimed to have informed 
the VA examiner of in December 2007.  

When considering the evidence of record, the Board finds that 
the Veteran meets the criteria for 50 percent disabling, but 
no higher, throughout the rating period on appeal.  In so 
finding, the Board is persuaded by the medical evidence 
indicating memory loss, which was also noted by the Veteran's 
wife at his June 2009 hearing.
Moreover, the February 2007 VA examination showing thought 
process and communication impairment further supports a 50 
percent rating, as does the  December 2007 examination, which 
showed that his concentration and attention were moderately 
impaired.  The evidence also indicates disturbances of 
motivation or mood as demonstrated by the Veteran's affect 
and by findings of depression and anxiety.  Moreover, the 
Veteran has consistently reported difficulty in establishing 
and maintaining effective work and social relationships and, 
in fact, has not worked since 1972.  He participates in no 
leisure activities and he has no friends.  He cannot drive 
and although the examiner in December 2007 stated that he is 
capable of using public transportation, the Veteran testified 
in June 2009 that public transportation is not accessible 
near his home.  

Thus, when considering the entirety of the evidence, 
including all three psychiatric examinations and the 
Veteran's testimony at his hearing, the Board finds that his 
disability picture most nearly approximates the criteria set 
forth for the assignment of the next-higher 50 percent 
disability rating.  

While a 50 percent evaluation is warranted, there is no 
support for the next-higher 70 percent evaluation for any 
portion of the rating period on appeal.  In so finding, the 
Board acknowledges the Veteran's reported auditory 
hallucinations.  However, these are found to be contemplated 
as disturbances of motivation and mood under the 50 percent 
rating.  In this case, the hallucinations have not been shown 
to have a significant impact on the Veteran's disability 
picture such as to warrant the next-higher evaluation.  This 
is true of the Veteran's suicidal ideation, which was noted 
at the June 2009 hearing but had been consistently denied in 
the VA examination reports.  Additionally, the June 2009 
hearing testimony from the Veteran's wife noted that she had 
to remind him to maintain his hygiene, but social and 
occupational impairment has not been shown to have resulted 
from such deficiencies.  In fact, his dress, grooming, and 
hygiene were consistently noted to be appropriate upon 
examination.  

Furthermore, the evidence of record fails to demonstrate 
obsessional rituals, near- continuous panic or depression, or 
impaired impulse control.  Moreover, while some 
disorientation was noted in the February 2007 VA examination 
report, the overall evidence suggests that he was presenting 
exaggerated symptomatology at that time, thus such findings 
do not warrant an increase here.  

Moreover, in determining that the next-higher 70 percent 
rating is not warranted, the Board has relied on the 
Veteran's GAF scores.  Here, his scores ranged from 60 to 66.  
Even the lower score of 60 is indicative of only moderate 
symptoms, which are already contemplated by the 50 percent 
rating herein assigned.  

For the foregoing reasons, the Board finds that a 50 percent 
rating, but no higher, is warranted throughout the rating 
period on appeal.  In reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, consideration has also been given regarding whether 
the schedular evaluation is inadequate, thus requiring that 
the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
PTSD, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder. Moreover, the 
evidence does not demonstrate other related factors. The 
Veteran has not required frequent hospitalization due to 
service-connected disorders. Moreover, while the Veteran has 
not worked in many years, the overall severity of his 
symptoms, and the GAF scores, do not suggest that his PTSD 
has rendered him wholly incapable of employment.  In the 
absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.




ORDER

An effective date prior to February 19, 2004, for the grant 
of service connection for PTSD is denied.

Entitlement to an initial rating of 50 percent for PTSD is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


